Ray, J.
This was an action of ejectment, in the usual form, and the answer a general denial. At the trial, in the circuit court, the plaintiff had judgment, from which the defendants appealed to the St. Louis court of appeals, where the judgment of the circuit court was affirmed, and from which the defendant again appealed to this court. The case is reported in 11 Missouri Appeal Reports, page 226. The opinion of that court, upon examination, is believed to be well supported by the authorities cited. It is in harmony with prior rulings of this court, as well as more recent decisions, to the same effect: (Wellshear v. Kelley, 69 Mo. 343, and Gray v. Bowles, 74 Mo. 419), where substantially the same point is ruled, as is involved in the case at bar. We find nothing in the briefs of counsel in this court calling for a different result, and the judgment of the court of appeals is, therefore, affirmed. All concur.